In the

        United States Court of Appeals
                            For the Seventh Circuit
                                 ____________________ 
No. 15‐2810 
JOHN R. CASEY, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

NANCY  A.  BERRYHILL,  Acting  Commissioner  of  Social  Secu‐
rity, 
                                         Defendant‐Appellee. 
                                 ____________________ 

               Appeal from the United States District Court for the 
                Northern District of Indiana, Hammond Division. 
               No. 2:13‐cv‐00328‐RL‐JEM — Rudy Lozano, Judge. 
                                 ____________________ 

   ARGUED SEPTEMBER 27, 2016 — DECIDED JANUARY 30, 2017 
                 ____________________ 

      Before BAUER, ROVNER, and HAMILTON, Circuit Judges. 
   HAMILTON, Circuit Judge. In 2009, the Social Security Ad‐
ministration  notified  Plaintiff  John  Casey  that  he  needed  to 
repay about $334,000 in disability benefits he should not have 
                                                 
  Nancy  A.  Berryhill  was  substituted  for  Carolyn  W.  Colvin,  as  Acting 

Commissioner of Social Security, on January 27, 2017. See Fed. R. App. P. 
43(c)(2). 
2                                                      No. 15‐2810 

received.  Casey  sought  a  waiver,  but  an  administrative  law 
judge denied his request. Six months later, Casey submitted 
an untimely request to the Appeals Council seeking review of 
the ALJ’s decision. Casey argued that he had good cause for 
his delay. The Appeals Council seemed to agree. On April 12, 
2012,  the  Council  extended  Casey’s  deadline  to  submit  evi‐
dence or a statement in support of his waiver claim. But on 
July 17, 2013, the Appeals Council reversed course, informing 
Casey  that  it  had  dismissed  his  request  for  review  because 
there was “no good cause to extend the time for filing.” Casey 
then sued the Acting Commissioner of Social Security in dis‐
trict court. The Commissioner moved to dismiss, and a mag‐
istrate judge recommended granting the Commissioner’s mo‐
tion. The district judge adopted the magistrate’s recommen‐
dation and dismissed the case. 
    The district court erred. The action by the Appeals Council 
in first granting and then retroactively denying Casey’s good 
cause request was arbitrary, having the effect of an unfair bu‐
reaucratic bait‐and‐switch. To be sure, the Council had discre‐
tion to determine initially whether Casey offered good cause 
for his late administrative appeal. See 20 C.F.R. §§ 404.968(b), 
404.911.  But  having  granted  Casey’s  request,  the  Council 
could not simply change its mind and dismiss Casey’s appeal 
on the theory that he had not adequately justified his delay, 
after  leading  him  on  for  over  a  year  without  suggesting  he 
needed to provide more information, an affidavit, or anything 
else by way of support. We reverse the judgment of the district 
court and remand with instructions to remand this matter to 
the  agency  for  administrative  proceedings  consistent  with 
this opinion. 
                               
No. 15‐2810                                                          3

I.  Procedural History 
    We recount the salient facts, which are drawn from the ad‐
ministrative record and from Casey’s complaint. We take Ca‐
sey’s allegations as true in reviewing the district court’s judg‐
ment of dismissal. In 1979, Casey began receiving Social Se‐
curity  disability  insurance  benefits.  Two  years  later,  he  en‐
tered  the  federal  Witness  Protection  Program.  According  to 
Casey, the United States Marshals Service initially informed 
him that he could not simultaneously receive both his witness 
protection stipend and his disability benefits. Later, however, 
an agent of the Marshals Service allegedly told Casey that he 
could receive both income streams and that, as remuneration 
for cooperating with  the government, he would continue to 
receive disability benefits throughout his natural life. He ap‐
parently received both streams of income for some time; he 
later  received  disability  benefits  while  simultaneously  earn‐
ing income. 
    In 2009, the Social Security Administration notified Casey 
that,  in  light  of  his  earnings  history,  he  had  been  overpaid 
$333,893.90  in  disability  benefits.  Casey  did  not  seek  timely 
reconsideration  of  that  determination,  which  became  final 
sixty  days  after  he  received  the  notice.  See  20  C.F.R. 
§§ 404.909(a), 404.905. Instead, in either February or August 
2010 (the record is unclear), Casey requested a waiver of the 
overpayment  pursuant  to  42  U.S.C.  § 404(b)(1),  which  pro‐
vides: “In any case in which more than the correct amount of 
payment  has  been  made,  there  shall  be  no  …  recov‐
ery … from[] any person who  is without fault if such … re‐
covery would defeat the purpose of [the Social Security Act] 
or would be against equity and good conscience.” See also 20 
4                                                       No. 15‐2810 

C.F.R. § 404.506 (describing process for submitting waiver re‐
quest). 
    The Social Security Administration denied Casey’s waiver 
request in November 2010. After an evidentiary hearing, an 
administrative law judge upheld that denial in an August 25, 
2011 decision. Though Casey had argued that he was entitled 
to rely on the Marshals Service’s assurance that he would re‐
ceive  disability  benefits  for  life,  the  ALJ  disagreed,  finding 
that there was “no proof” to substantiate the alleged promise 
and that, in any event, Casey had “many opportunities and 
incentive [sic] to contact the Social Security Administration to 
inquiry [sic] into his receipt of [disability] benefits.” The ALJ 
also  cited  Casey’s  “ability  to  repay  the  overpayment”  as  a 
“significant  issue.”  (The  ALJ  had  calculated  Casey’s  gross 
monthly income at over $15,000 and had noted that Casey and 
his  wife  owned  real  property  with  a  net  value  of  almost 
$600,000.) 
    After receiving notice of the ALJ’s August 25, 2011 adverse 
decision, Casey had sixty days to seek further review by the 
Appeals Council. See 20 C.F.R. § 404.968(a). He did not submit 
a timely request for review. However, in a March 2, 2012 letter, 
Casey’s  attorney  at  the  time,  Arman  Sarkisian,  invoked  the 
good cause exception for untimely requests. See §§ 404.968(b), 
404.911,  404.900(b).  Sarkisian  advised  the  Appeals  Council 
that neither he nor his firm had received a copy of the ALJ’s 
decision  and  that  he  had  learned  of  the  decision  only  after 
contacting the ALJ’s chambers “several months” after the de‐
cision issued. Sarkisian asked the Council to (1) find that Ca‐
sey had good cause for a late filing, (2) grant Casey additional 
time to secure information, and (3) evaluate the appeal as if it 
had been timely. 
No. 15‐2810                                                       5

    In an April 12, 2012 letter, the Appeals Council informed 
Sarkisian that it had “granted your request for more time” be‐
fore acting on Casey’s case, and it invited him to submit evi‐
dence or legal argument within twenty‐five days, with the ca‐
veat that “[a]ny more evidence must be new and material to 
the issues considered in the hearing decision dated August 25, 
2011.” Sarkisian requested additional extensions on April 24, 
2012 and May 22, 2012, both of which were granted. Sarkisian 
requested a further extension on June 25, 2012: this time, the 
agency denied his request, informing him that it would pro‐
ceed with its action based on the existing record. 
    On July 17, 2013, the Appeals Council dismissed Casey’s 
request for review. The Appeals Council did not, however, ad‐
dress  the  merits  of  Casey’s  request  for  reconsideration.  In‐
stead, in its order, the Council characterized Casey’s prior cor‐
respondence  as  requesting  additional  time  to  “complete  a 
‘good  cause’  statement  and  to  provide  the  Administration 
with additional evidence regarding his late filing.” “To date,” 
the Council wrote, “it does not appear that [Casey] has pro‐
vided the ‘good cause’ statement he indicated would be forth‐
coming.” The Council concluded there was “no good cause to 
extend the time for filing.” 
    Casey then brought suit under 42 U.S.C. § 405(g), a statute 
authorizing  judicial  review  of  any  “final  decision”  by  the 
Commissioner  of  Social  Security.  The  Commissioner  moved 
to dismiss on the theory that Casey had failed to exhaust his 
administrative remedies. According to the Commissioner, al‐
though the Appeals Council afforded Casey “an opportunity 
to show good cause for his untimely request for review,” he 
failed to do so. The Commissioner contended that because Ca‐
6                                                      No. 15‐2810 

sey “did not comply with the agency’s deadlines and proce‐
dural rules, and thus failed to properly exhaust his adminis‐
trative remedies,” the district court had “no authority under 
section 405(g) to review the Commissioner’s decision.” In op‐
position, Casey pointed out that (1) the Appeals Council had 
granted his good cause request in its April 12, 2012 letter and 
(2) the Council’s dismissal order actually advised him of his 
right  to  seek  judicial  review.  Nevertheless,  the  magistrate 
judge  recommended  that  the  district  court  dismiss  Casey’s 
complaint. Citing our decision in Boley v. Colvin, 761 F.3d 803 
(7th Cir. 2014), the magistrate judge recognized that the dis‐
trict  court  had  jurisdiction  to  review  the  Appeals  Council’s 
dismissal order. However, because Casey’s complaint focused 
on the merits of his waiver claim rather than the timeliness of 
the claim, the judge concluded that Casey did “not seek re‐
view of the Appeals Council’s good cause determination.” 
    Adopting  the  recommendation  over  Casey’s  objections, 
the  district  judge  wrote  that  the  “only  reviewable  decision” 
was the agency’s July 17, 2013 dismissal for failure to demon‐
strate  good  cause,  and  “Casey’s  complaint  cannot  fairly  be 
read  as  seeking  review  of  this  decision.”  The  district  judge 
dismissed the suit, and Casey filed a timely notice of appeal. 
We have jurisdiction under 42 U.S.C. § 405(g) and 28 U.S.C. 
§ 1291. 
II.  Analysis 
     A.  The Dismissal Order 
   Under 42 U.S.C. § 405(g), a Social Security claimant may 
obtain judicial review of any “final decision” of the agency by 
suing the Commissioner in a federal district court within sixty 
days following notice of the agency’s decision. The court has 
No. 15‐2810                                                             7

the power to “enter, upon the pleadings and transcript of the 
record,  a  judgment  affirming,  modifying,  or  reversing”  the 
agency’s  decision.  Id.  We  review  de  novo  the  district  court’s 
judgment. See Bates v. Colvin, 736 F.3d 1093, 1097–98 (7th Cir. 
2013); Hickman v. Apfel, 187 F.3d 683, 687 (7th Cir. 1999). We 
likewise review de novo the agency’s legal conclusions, though 
we  review  its  factual  findings  deferentially,  upholding  the 
findings  if  they  are  supported  by  substantial  evidence.  See 
Scrogham  v.  Colvin,  765  F.3d  685,  695  (7th  Cir.  2014);  Jones  v. 
Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). 
    This case presents an unusual twist, however, because the 
Appeals Council did not decide the merits of Casey’s waiver 
claim. Instead, the Council’s “final decision” was its dismissal 
of Casey’s request for review based on its purported finding 
that Casey lacked good cause for his delay. As we recognized 
in Boley, the agency’s good cause determination is itself a re‐
viewable decision. See 761 F.3d at 808 (remanding to district 
court to “decide whether substantial evidence, and appropri‐
ate  procedures,”  supported  decision  that  claimant  lacked 
“good cause” for delay in seeking intra‐agency review). The 
district  court  acknowledged  Boley,  but  it  read  Casey’s  com‐
plaint as focusing on the merits rather than the timeliness of 
his waiver claim. In the district court’s view, Casey’s “failure 
to seek review of the determination that good cause is lack‐
ing” tied the court’s hands. On appeal, the Commissioner con‐
cedes that the district court had jurisdiction to review the Ap‐
peals Council’s dismissal order. But the Commissioner echoes 
the district court’s analysis, chiding Casey for failing to allege 
facts  in  his  complaint  “showing  that  the  request  for  review 
8                                                                 No. 15‐2810 

was timely filed or that he had ‘good cause’ for his untimely 
filing.”1 
   But why should Casey have alleged such facts? Notwith‐
standing the Appeals Council’s baffling dismissal order, the 
Council plainly granted Casey’s request for additional time to 
pursue his administrative appeal. In its April 12, 2012 letter, 
                                                 
1
  The Commissioner cites but does not discuss 20 C.F.R. § 404.972, which 
provides  that  the  “dismissal  of  a  request  for  Appeals  Council  review  is 
binding  and  not  subject  to  further  review.”  The  regulations  distinguish 
between  a  dismissal,  see  §  404.971,  which  is  supposedly  not  reviewable, 
and a denial, see § 404.981, which is treated as a final administrative adju‐
dication. In Boley, however, we held that a claimant whose administrative 
appeal was dismissed as untimely was “entitled to judicial review of her 
contention that the agency mishandled her case.” 761 F.3d at 806. In Boley, 
an ALJ dismissed the claimant’s request for a hearing, and the Appeals 
Council  denied  further  review.  See  Boley  v.  Astrue,  No.  3:12‐cv‐27‐RLY‐
WGH, 2013 WL 275891, at *1 (S.D. Ind. Jan. 24, 2013). The procedural pos‐
ture in this case differs slightly. Here the dismissal order came from the 
Appeals Council itself. But the principle of Boley applies with equal force: 
42 U.S.C. § 405(g) “allows judicial review when a claim has been presented 
and finally decided,” 761 F.3d at 806, even when that final decision is (or 
purports to be) a dismissal for untimeliness. See Davis v. Colvin, No. 15‐cv‐
610‐wmc,  2016  WL  5888670,  at  *2  (W.D.  Wis.  Aug.  30,  2016)  (applying 
Boley  and  holding  that  plaintiff  could  obtain  judicial  review  of  Appeals 
Council’s good cause determination and dismissal order); cf. Craven v. Col‐
vin,  No.  16‐cv‐53‐wmc,  2017  WL  28094,  at  *4  (W.D.  Wis.  Jan.  3,  2017) 
(“[N]othing  about  the  …  reasoning  in  Boley  provides  a  basis  for  distin‐
guishing between a situation in which an ALJ denies a request for a hear‐
ing after a finding of no good cause … from a situation in which the ALJ 
or Appeals Council dismisses an untimely request for reconsideration af‐
ter a finding of no good cause … .”). In light of our discussion here, the 
agency  might  want  to  rethink  the  Acquiescence  Ruling  it  issued  in  re‐
sponse to Boley, in which it adopted an exceptionally narrow interpreta‐
tion of our holding in that case. See SSAR 16‐1(7), 2016 WL 1029286 (Mar. 
14, 2016). 
No. 15‐2810                                                        9

in  response  to  Casey’s  request  for  review  and  good  cause 
statement, the Council wrote: “We have granted your request 
for more time before we act on your case.” The Council then 
invited Casey to submit new evidence—not on the timeliness 
issue, but only evidence “material to the issues considered in 
the hearing decision dated August 25, 2011.” That hearing de‐
cision had nothing to do with timeliness or good cause for de‐
lay—it was a decision on the merits of Casey’s waiver request. 
    Later exchanges between attorney Sarkisian and the Ap‐
peals  Council  reinforce  our  conclusion  that  the  Council  ap‐
proved Casey’s good cause request on April 12, 2012. On April 
24, 2012, Sarkisian asked for additional time to gather docu‐
ments, noting that the Council had provided his office with 
“correspondence granting an appeal of an unfavorable deci‐
sion  rendered  against  Mr.  Casey.”  In  a  response  issued  that 
same  day,  the  Council  extended  Casey’s  deadline  by  thirty 
days, and it again invited him to “send … more evidence or a 
statement about the facts and the law in this case.” The Coun‐
cil made no effort to clarify the action it had taken through its 
letter of April 12 or to correct Sarkisian’s understanding of the 
administrative  review  process.  Again,  on  May  22,  2012, 
Sarkisian requested additional time to “provide the Council 
with additional information before it acts upon the appeal of 
Mr. Casey’s case.” And again, in a letter dated May 31, 2012, 
the Council extended Casey’s deadline while giving no indi‐
cation that it was still deliberating over his good cause show‐
ing.  Not  once  did  the  Council  direct  Casey  to  “complete  a 
‘good  cause’  statement”  or  “provide  …  additional  evidence 
regarding his late filing”—yet the Council cited Casey’s fail‐
ure to supply such evidence in dismissing his request for re‐
view.  
10                                                            No. 15‐2810 

     The district court acknowledged that the Council’s April 
12, 2012 letter “leaves a lot to be desired,” as it “fails to make 
a  distinction  between  counsel’s  request  that  the  Appeals 
Council find good cause and counsel’s request that additional 
time  be  granted  to  produce  additional  evidence  relevant  to 
the  merits  of  Casey’s  claim.”  The  court  likewise  acknowl‐
edged that the language in  the letter “does suggest that the 
purpose of the additional evidence to be produced would go 
to  the  merits  of  Casey’s  claim.”  Nonetheless,  the  court  con‐
cluded that the April 12 letter did not “make an affirmative 
finding that Casey had demonstrated good cause.” 
     We  respectfully  disagree.  Particularly  when  read  along‐
side Sarkisian’s initial submission, the most reasonable inter‐
pretation of the April 12 letter is that it granted each of Casey’s 
three requests: i.e., that the Council “grant good cause for late 
filing, allow additional time to secure additional information, 
and  evaluate  the  appeal  as  if  …  timely  made.”  The  agency 
cannot nullify the effect of its April 12 letter by mischaracter‐
izing that letter in court. And because the Council granted Ca‐
sey’s good cause request, Casey had no reason to plead facts 
in his complaint in support of relief that had already been pro‐
vided. Put differently, the question of good cause was settled 
in Casey’s favor on April 12, 2012. Casey had no reason to re‐
litigate that question in federal court.2 

                                                 
2
  We agree with the district court that Casey’s primary focus in his two‐
page complaint is on the merits of his waiver claim. We also agree that we 
cannot properly assess the merits at this stage because the Appeals Coun‐
cil, after granting Casey’s good cause request, failed to address the merits 
in the first instance. The only final decision before us is the Council’s dis‐
missal order, and that order has nothing to do with the merits. But while 
Casey’s  complaint  could  have  been  more  artfully  drafted,  it  is  the 
No. 15‐2810                                                           11

     The  Commissioner  makes  several  arguments  on  appeal 
that  warrant  some  discussion  here.  First,  the  Commissioner 
contends  that  Casey’s  good  cause  showing  in  his  March  2, 
2012 letter was insufficient. The good cause showing was ad‐
dressed to the Council’s discretion, and the Council exercised 
that discretion to grant Casey’s good cause request. Whether 
the Council  wishes  with the benefit of hindsight that it  had 
not done so is irrelevant. But we also think that Casey made a 
viable showing of good cause to support his tardy adminis‐
trative appeal. Attorney Sarkisian represented that he never 
received  a  copy  of  the  ALJ’s  August  25,  2011  decision  and 
learned of the decision only after contacting the ALJ’s cham‐
bers. (On appeal, Casey maintains that he also does not recall 
“ever receiving the August 25, 2011 Notice,” though he does 
not appear to have made this point before the Appeals Coun‐
cil  or  the  district  court.)  Sarkisian  added  that  his  firm  had 
been trying to secure additional information to support Ca‐
sey’s claim but had been stymied in its efforts. The regulations 
contemplate  that  similar  explanations  may  qualify  as  just 
cause for delay. See 20 C.F.R. § 404.911(b) (“Examples of cir‐
cumstances where good cause may exist include, but are not 
limited to, the following situations: … You were trying very 
hard to find necessary information to support your claim but 
did  not  find  the  information  within  the  stated  time  peri‐
ods. … You did not receive notice of the determination or de‐


                                                 
agency—not Casey—that is ultimately responsible for the procedural con‐
fusion in this case. While we could remand to the district court with in‐
structions to allow Casey to amend his complaint, that would be a point‐
less formality. This action must be returned to the agency for proper ad‐
ministrative review on the merits. 
12                                                        No. 15‐2810 

cision.”).  While  the  Commissioner  complains  to  us  that  Ca‐
sey’s good cause showing is based on an unsworn, unverified 
letter by his attorney, the Appeals Council never asked Casey 
to submit more reliable evidence. It never asked for an affida‐
vit  or  a  declaration.  Nothing  in  the  regulations  requires  the 
claimant  to  supply  such  evidence  on  his  own  initiative.  We 
assume the Appeals Council had every right to request addi‐
tional  proof.  Having  granted  his  request,  though,  it  cannot 
fault Casey for failing to divine what sort of additional evi‐
dence  it  might  deem  necessary  to  support  a  decision  the 
Council had already made in his favor. 
     Next, the Commissioner observes that the Appeals Coun‐
cil  processes  many  thousands  of  requests  for  review  every 
year—a  staggering  173,849  requests  during  fiscal  year  2012 
alone. Consequently, the Council must rely on boilerplate cor‐
respondence. In the Commissioner’s view, the onus is on the 
claimant  to  follow  up  when  “ambiguities  in  such  let‐
ters … arise.” We recognize the challenges that the Social Se‐
curity Administration and many other federal agencies face 
as they attempt to carry out their broad mandates with lim‐
ited resources. But we will not shift the burden to claimants 
to read between the lines or chase down agency officials just 
to confirm whether a clear letter actually means what it says. 
That would only add burdens to both claimants and agency 
officials.  The  Appeals  Council’s  April  12,  2012  letter  in  this 
case was clear: Casey had been granted more time to litigate 
the merits of his waiver claim.
    At  oral  argument,  counsel  for  the  Commissioner  also 
noted  that  the  April  12,  2012  letter  was  drafted  (or  at  least 
signed) by a legal assistant for the agency. In arguing that the 
letter,  despite  its  plain  language,  merely  extended  Casey’s 
No. 15‐2810                                                              13

window  to  make  his  good  cause  showing,  counsel  said  he 
found  it  “highly  unlikely”  that  the  Appeals  Council  would 
“let a legal assistant make a finding about good cause.” We 
have no idea whether this legal assistant had the independent 
authority  to  grant  Casey’s  request,  whether  she  sought  and 
secured  approval,  and/or  whether  her  letter  complied  with 
agency protocols. But in general—and certainly in a case like 
this one—a Social Security claimant may reasonably rely on 
the clear representations of the agency, printed on letterhead 
and  dispatched  in  response  to  the  claimant’s  inquiry.  The 
agency is, after all, in a superior position to monitor its em‐
ployees and to ensure that their communications are accurate. 
    To sum up, we share the district court’s view that it had 
jurisdiction  under  42  U.S.C.  § 405(g)  to  review  the  Appeals 
Council’s “final decision” of July 17, 2013. We disagree with 
the district court’s understanding as to the nature of that de‐
cision. It was not a good faith finding that Casey failed to jus‐
tify his tardy request for review. It was instead an inexplicable 
U‐turn by an agency that had the effect of a bureaucratic bait‐
and‐switch after more than a year. The Council’s dismissal or‐
der was not supported by “substantial evidence[] and appro‐
priate procedures,” Boley, 761 F.3d at 808, but was instead an 
arbitrary  decision  that  we  now  set  aside.  See  5  U.S.C. §  706 
(“[A]  reviewing  court  shall  …  hold  unlawful  and  set  aside 
agency action … found to be … arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law[.]”).3 

                                                 
3
  This case differs from Boley in a significant respect, and that difference 
informs the relief that we grant Casey. In Boley, the agency dismissed the 
claimant’s untimely request for a hearing, and the district court dismissed 
the claimant’s subsequent complaint. We vacated and remanded with in‐
structions for the district court to consider whether “substantial evidence, 
14                                                              No. 15‐2810 

      B.  The Waiver Claim 
    We close by briefly addressing Casey’s waiver claim. Be‐
cause  the  Appeals  Council  granted  Casey’s  good  cause  re‐
quest  but  then  arbitrarily  dismissed  his  administrative  ap‐
peal,  there  is  no  “final  decision”  on  the  underlying  merits 
within the meaning of 42 U.S.C. § 405(g). It is therefore inap‐
propriate  for  us  to  decide  whether  Casey  is  entitled  to  a 
waiver of the $334,000 overpayment: that is a question for the 
agency to consider on remand. The bar to prevail on such a 
claim is rather high. The claimant must show both that he was 
without fault with respect to the overpayment and that recov‐
ery by the agency would either defeat the purpose of the So‐
cial  Security  Act  or  violate  equity  and  good  conscience.  42 
U.S.C.  §  404(b)(1);  20  C.F.R.  § 404.506.  Given  those  hurdles, 
Casey may have a rocky road ahead. 
    That said, we think Casey’s waiver claim is at least plausi‐
ble.  Casey  alleged  in  his  complaint  that  a  local  office  of  the 
Social Security Administration reviewed his case “at least five 
(5) times over the previous ten (10) years” and that the inter‐
national office interceded on his behalf to forestall action by 
the local office. On appeal, Casey has presented an assortment 
of documents showing that the agency was aware of earnings 
posted to his account between 1968 and 2004 and that Casey 


                                                 
and  appropriate  procedures,”  supported  the  agency’s  decision  that  the 
claimant lacked good cause for her delay. 761 F.3d at 804, 808. Here, by 
contrast, the agency first found that Casey had good cause for his delay 
and then (apparently) changed its mind. As we set aside that arbitrary ac‐
tion  and  restore  the  agency’s  prior  good  cause  determination,  there  is 
nothing left for the district court to do at this juncture. The agency itself 
must take up the merits of Casey’s waiver claim on remand. 
No. 15‐2810                                                           15

had  submitted  income  information  to  the  agency  upon  re‐
quest.4  While  the  fact  of  Casey’s  overpayment  is  res  judicata 
given  that  Casey  did  not  request  reconsideration  of  the 
agency’s  initial  determination,  see  20  C.F.R.  §  404.905,  the 
agency’s knowledge of his income and continued payment of 
benefits over a period of many years—coupled with the Mar‐
shals  Service’s  alleged  assurance  that  Casey  was  entitled  to 
benefits for life—may be relevant to a finding whether Casey 
was without fault. See § 404.507 (“In determining whether an 
individual is at fault, the Social Security Administration will 
consider  all  pertinent  circumstances … .”);  see  also 
§§ 404.510(b), 404.510a (individual is without fault where in‐
dividual  relied  on  erroneous  information  from  government 
agency  that  individual  reasonably  believed  was  involved 
with  benefits  administration);  § 404.510(g)  (individual  is 
without fault with  regard to deduction overpayment where 
individual continued receiving benefits after notifying Social 
Security Administration of event that should have caused de‐
ductions, provided that individual believed in good faith he 
was entitled to benefits).5 


                                                 
4
  Casey does not appear to have presented these documents to the district 
court. No certified administrative record was filed in this matter, so we 
cannot confirm whether the ALJ took account of the documents in reach‐
ing his decision. However, as the documents appear to be Social Security 
records, we assume the agency has access to them and may consider them 
in evaluating Casey’s waiver claim on remand. Cf. 20 C.F.R. §§ 404.983, 
404.984(a) (agency may take up any issues relating to claimant’s case on 
remand, regardless whether those issues were raised in prior administra‐
tive proceedings). 
5
 Under 42 U.S.C. § 404(b)(1), it is not enough that a waiver claimant was 
without fault: the agency will grant a waiver only where requiring repay‐
16                                                               No. 15‐2810 

    In any event, Casey’s uncertain prospects of success on the 
merits do not excuse the Appeals Council’s arbitrary dismis‐
sal of his request for review. We reverse the judgment of the 
district court and remand with orders to remand this matter 
to the Social Security Administration for further proceedings. 
On remand, the Appeals Council shall render a final decision 
on the merits of Casey’s waiver claim or shall remand for fur‐
ther consideration by an ALJ pursuant to 20 C.F.R. § 404.983, 
without revisiting the timeliness of Casey’s request for review. 
                                                    REVERSED and REMANDED. 
       
       
       




                                                 
ment would defeat the purpose of the Social Security Act or would be in‐
equitable.  The  ALJ  found  that  Casey  could  not  satisfy  this  separate  re‐
quirement, as he had sufficient income and assets to cover the $334,000 
overpayment.  In  his  opening  brief  in  this  court,  however,  Casey  writes 
that he is “61 years old and without a regular source of income.” We can‐
not resolve this discrepancy, but on remand the agency may take up the 
matter of Casey’s income and net worth.